Citation Nr: 0821695	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-28 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  


FINDING OF FACT

The veteran's service-connected hearing loss is manifested by 
Level XI hearing loss in each ear.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for bilateral 
hearing loss are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.1 (2007).  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 4.3.

In cases where the original rating assignment is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Such "staged 
ratings" are not appropriate in this case.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  In evaluating service- 
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test. Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
vertical columns in table VI represent nine categories of 
decibel loss based on the pure tone audiometric test.  The 
numerical designation of impaired efficiency (levels I 
through XI) is determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6100.  See 38 C.F.R. § 4.85(b) Diagnostic 
Codes 6100-6110 (2007).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the Roman numeral designation for hearing impairment 
will be determined from either Table VI or Table VIa, 
whichever results in the higher numeral. Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).   When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the Roman numeral 
designation for hearing impairment will be determined from 
either Table VI or Table VIa, whichever results in the higher 
numeral. That numeral will then be elevated to the next 
higher Roman numeral. Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).

In February 2008, the Board requested a medical opinion in 
order to interpret the results of an audiological evaluation 
conducted by Dr. Rosenberg in May 2004.  This interpretative 
opinion indicates that the veteran's right ear had a puretone 
average of 85 decibels and speech discrimination of 20 
percent, and left ear puretone average of 70 decibels and 
speech discrimination of 8 percent, which equates to a Roman 
Numeral XI loss in each ear.  The exceptional patterns of 
hearing loss described in 38 C.F.R. § 4.86 were shown in the 
right ear, but the use of Table VI results in a higher 
numeral.  Roman Numeral XI in each ear equates to an 
evaluation of 100 percent.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.




	(CONTINUED ON NEXT PAGE)
ORDER

A 100 percent rating is granted for bilateral hearing loss, 
subject to the laws and regulations governing the award of 
monetary benefits.




____________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


